DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Regarding claim 6, line 4 “almost along and above” should read “along and above” because the term “almost” involves a degree of subjectivity, thus it is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 201403112038 by Van Alfen (hereinafter “Van Alfen”).
Regarding claim 1, Van Alfen teaches a tethered plastic stopper (Fig 1, closure 1), comprising: 
   a tamper band (Fig 1, tamper-evident strip 4 with 41, 42, 43, 44) comprising 
   an offset wall (Fig 1, wall of 4 between bent portions 44 is offset); 
   a closure shell (Fig 1, lid 3) separably connected to the tamper band through a weakness line (Fig 1, virtual line of frangible connections 41 and 42), the closure shell comprising a peripheral wall (Fig 1, peripheral wall of 3) extending at least a portion around a perimeter of the stopper (Fig 1, a portion between lateral walls 36 around a perimeter of 1) forming a first end at one edge of the peripheral wall (Fig 1, rightmost lateral wall edge end 36) and a second end edge at the other edge of the peripheral wall (Fig 1, leftmost lateral wall edge end 36); and 
   a hinge (Fig 1, film hinge 4) attached at a bottom portion to the tamper band and attached at a top portion to the closure shell (is attached at a bottom portion to cited tamper band and attached to a top portion of cited closure shell), 
   wherein the offset wall extends between the first and second ends of the peripheral wall at the opposite of the hinge (Fig 2, both 44 are between both 36).

Regarding claim 2, Van Alfen further teaches the first end and second end (36) causes the peripheral wall (peripheral wall of 3) to extend angularly from 90 degrees to 270 degrees around a perimeter of the stopper (Fig 2 and [0019], extends 90 degrees; alternatively extends 180 degrees, which fully covers the range since 90 to 270 is 180 degrees angular travel).


Regarding claim 3, Van Alfen already teaches the first end and second end causes (36) the peripheral wall (peripheral wall of 3) to extend angularly 180 degrees around a perimeter of the stopper (Fig 2 and [0019], extends 180 degrees).

Regarding claim 4, Van Alfen further teaches a bottom portion (Fig 1, a bottom portion) of the offset wall (wall of 4 between bent portions 44) comprises at least one pivot line (Fig 2, line directly above a frangible connection 42 is capable of pivoting about by the offset wall upon opening to the open position in Figure 1).

Regarding claim 5, Van Alfen further teaches the bottom of the offset wall (wall of 4 between bent portions 44) comprises two pivot lines (Fig 2, two lines directly above both frangible connections 42 are capable of pivoting about by the offset wall upon opening to the open position in Figure 1) separated by a free space (Fig 1, any space between both 42s).

Regarding claim 6, Van Alfen further teaches the weakness line (Fig 1, virtual line of frangible connections 41 and 42) extends from 
   both sides of the hinge (Fig 1, 41 and 42 extend away from both sides of film hinge 4), 
   under and along the bottom edge of the peripheral wall (Fig 2, 41 and 42 extend under and along the bottom edge of peripheral wall of 3) of the closure shell (3), 
   upwardly vertically or inclined on both sides (examiner chooses “upwardly vertically”; Fig 2 shows 41 and 42 upwardly vertically extending) of the offset wall (wall of 4 between bent portions 44) of the tamper band (4 with 41, 42, 43), and 
   almost along and above the offset wall (said weakness line continues along and above said offset wall in Figure 2; in addition and in the alternative, it is anticipated that the closure be flipped by hand (shampoo use for example [0025]), therefore with no criticality given to “above”, in a flipped position, 41 and 42 themselves are along and above).

Regarding claim 7, Van Alfen further teaches the offset wall (wall of 4 between bent portions 44) comprises at its top edge (Fig 2, the top edge of 45) at least a junction bridge (Fig 2, curved edge 46 with 45 is with the bottom of 3) with the bottom of the closure shell (3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20060043052 – circular hinged cap with extended weakness line (Fig 1)
US 4487324 – circular hinged cap with specific angular weakness line (Fig 1)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731